ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 1 is allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art, Cardon et al. (US Pub. No. 2015/0348660), teaches preparing a radiation shielding composition comprising functionalized bismuth particles and a polymeric matrix ([0002]; [[0006]; [0041]).  Cardon et al. teaches that the polymer component includes polymers such as polyethylene ([0020]).  Cardon et al. teaches that the bismuth particles are homogenously mixed or dissolved in monomer (homogeneously dispersed) ([0034]; [0036]).  However, Cardon et al. does not teach preparing a radiation shielding composition comprising each of polyacrylonitrile, polyethylene, and polyparaphenylene terephthalamide and each of lead, gadolinium, and bismuth.  There is no teaching or suggestion to modify the teaching of Cardon et al. to include each polymer and each type of particles.  Mahdi et al. (“Calculation and Study of Gamma ray Attenuation Coefficients for Different Compositions” Ibn Al-Haitham Journal for Pure and Applied Sciences, No. 3, Vol. 25., 2012, Pgs. 133-141) teaches calculating, and thus optimizing, the attenuation coefficients of radiation shielding materials by varying the amounts of metals in a polymer matrix at differing energy levels to find the highest attenuation coefficient (abstract; Pgs. 133-135).  However, Mahdi et al. does not remedy the deficiencies of Cardon et al. as set forth above.



Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER F GODENSCHWAGER whose telephone number is (571)270-3302.  The examiner can normally be reached on 8:30-5:00, M-F EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/PETER F GODENSCHWAGER/Primary Examiner, Art Unit 1767                                                                                                                                                                                                        August 16, 2021